Order entered October 2, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00593-CV

                             BROOKE ARMBRISTER, Appellant

                                                V.

              AMERICAN HONDA FINANCIAL CORPORATION, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-00400

                                            ORDER
       Before the Court are appellee’s October 1, 2019 motion for extension of time to file its

brief and appellant’s October 2, 2019 response.              We GRANT the motion and ORDER

appellee’s brief be filed no later than October 21, 2019.


                                                       /s/      KEN MOLBERG
                                                                JUSTICE